PRESIDING JUSTICE LYTTON, specially concurring: I agree with the majority that the trial court should be affirmed. I write separately to address certain policy reasons why I believe the majority is correct. If an agreed date is set outside the 160-day period, the defendant should be charged for that delay. See Cordell, 223 Ill. 2d 380. In Cordell, the Illinois Supreme Court, in a subsection 103 — 5(a) case, said that setting a trial date beyond 120 days “qualifies as a delay” chargeable to the defendant. Cordell, 223 Ill. 2d at 390. In that case, the court did not want such an agreement to be used after a conviction as a procedural loophole for dismissal. That rationale is clearly understandable. However, to apply Cordell to a trial setting within the statutory speedy trial date involves none of the game playing that concerned the Cordell court. Significantly, the court in Cordell also said that “[t]here is nothing in the section to indicate that the ‘delay’ must be of a set trial date.” Cordell, 223 Ill. 2d at 390. Thus, if there is no “delay” in setting the trial date, that is, setting a date within the statutory limit, the time is not to be attributed to the defendant. In this case, LaFaire’s attorney agreed to a trial date within the 160-day period. This is a common practice, i.e., that the trial judge, prosecutor and defense attorney look at their calendars and choose a mutually agreeable trial date. I think the circuit court understood that it would be unsound policy to impose a rule that the setting of the trial date within the 160-day term is equivalent to agreeing to a continuance for that period of time. If we impose that policy, defense attorneys will be reluctant to ever agree to trial dates and may find themselves objecting to every trial setting to protect their client’s speedy trial rights. Such an outcome would cause unnecessary inefficiencies and burdens for circuit courts and criminal law practitioners. Here, LaFaire objected to the continuance that took the time period outside the 160 days. Thus, I agree with the majority’s conclusion that the trial court did not abuse its discretion in declining to toll the speedy trial period for defendant’s agreement to set a trial date within the statutory 160-day period.